Title: From Alexander Hamilton to Oliver Wolcott, Junior, 7 April 1800
From: Hamilton, Alexander
To: Wolcott, Oliver



Dr. Sir
New York April 7. 1800

I thank you for the disposition shown to accommodate Mr. Robertson. When I saw him some days ago, he hoped that the matter would be placed upon the footing which was indicated.
I would readily comply with the wish of Mr. Evans was I sure that it would not be a breach of propriety towards Mr. Madison. But if my memory does not deceive me there was a sort of understanding between us that there should be no disclosure but by mutual consent. You will be sensible that I ought to be peculiarly circumspect with regard to this Gentleman.
Adieu—Very truly Yrs

A Hamilton
O. Wolcott Esq

